Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [1/7/20, 2/13/20, 7/29/20, 9/30/20, 1/15/21, 4/26/21] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by YI; Yunjung et al. [US 20200288482]. 

As per claim 1, YI teaches:
A method for indicating unavailable resource for PDSCH, (Abstract) comprising:
signaling, by a base station to a user equipment, information used for indicating at least one reserved resource; (e.g. group; ¶ 392)
wherein the at least one reserved resource indicates one or more resource sets in frequency domain and a part of OFDM symbols in time domain, (e.g. OFDM; ¶ 393-396) the at least one reserved resource is unavailable for the PDSCH, (e.g. PDSCH; ¶ 45) wherein the information is contained in a semi-static higher layer signaling, (e.g. semi-static higher layer; ¶ 393-396) or the information is received through a dynamic common control channel or through dynamic UE-specific control channel. (e.g. control channel; ¶ 396-399)

As per claim 2, YI teaches:
The method according to claim 1, further comprising: sending a default configuration to the user equipment, wherein the default configuration is configured to indicate available resource for the PDSCH within a frequency region without the at least one reserved resource therein. (e.g. PDSCH; ¶ 45)

As per claim 3, YI teaches:


As per claim 4, YI teaches:
The method according to claim 1, wherein the at least one reserved resource comprises a control resource set. (e.g. reserved resource; ¶ 397)

As per claim 5, YI teaches:
The method according to claim 1, wherein the information is a bitmap of 14 bits. (e.g. bitmap; ¶ 80-84, 90)

As per claim 6, YI teaches:
The method according to claim 1, wherein the at least one reserved resource is in a scheduling unit. (e.g. reserved resource; ¶ 397)

As per claim 7, YI teaches:
The method according to claim 6, wherein the scheduling unit is at least one slot. (e.g. slot; ¶ 250, 253)

Claims 8, 12-15 are the method claims corresponding to method claims 1, 4-7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 9, YI teaches:
The method according to claim 8, further comprising: determining, by the user equipment, available resource for the PDSCH according to the information. (e.g. PDSCH; ¶ 45, 361, 379)

As per claim 10, YI teaches:
The method according to claim 8, further comprising: obtaining, by the user equipment, a default configuration, wherein the default configuration is configured to indicate available resource for the PDSCH within a frequency region without the at least one reserved resource therein. (e.g. PDSCH; ¶ 45, 361, 379)

As per claim 11, YI teaches:
The method according to claim 10, further comprising: determining, by the user equipment, the available resource for the PDSCH according to the information and the default configuration. (e.g. PDSCH; ¶ 45, 361, 379)

Claim 16 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claims 17-20 are the apparatus claims corresponding to method claims 1, 9-11 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.
Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Lorca, J., and L. Cucala. "Lossless compression technique for the fronthaul of LTE/LTE-advanced cloud-RAN architectures." 2013 IEEE 14th International Symposium on" A World of Wireless, Mobile and Multimedia Networks"(WoWMoM). IEEE, 2013: Some of the most advanced functionalities in LTE and LTE-Advanced wireless networks rely upon some kind of collaborative processing between cells, as happens in coordinated scheduling, Cooperative Multi-Point (CoMP), or enhanced Inter-Cell Interference Coordination (eICIC), among other techniques. In some of these functionalities the required amount of information exchange between cells is so high that centralized processing scenarios represent a more viable alternative, whereby central nodes perform baseband processing tasks and remote radio heads are connected to them via high-capacity fiber links (usually known as fronthaul links). The high fiber cost incurred by these so-called Cloud-RAN architectures is the main drawback for practical deployments, and compression techniques are therefore needed at the fronthaul network. The present paper explores a lossless compression technique for LTE and LTE-Advanced wireless networks where actual compression ratios depend upon the resources occupancy, thereby allowing for statistical multiplexing in the aggregation network which translates into significant cost reductions. Compression ratios as high as 30:1 can be achieved in lightly loaded LTE 2×2 MIMO cells while values around 6:1 are typically obtained for 50% cell loads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413